355 F.2d 108
Diana Kearny POWELL, Appellant,v.Henry H. PAIGE and John E. Powell, Appellees.
No. 19547.
United States Court of Appeals District of Columbia Circuit.
Argued November 29, 1965.
Decided December 9, 1965.

Appeal from the United States District Court for the District of Columbia; George L. Hart, Jr., District Judge.
Miss Diana Kearny Powell, Washington, D. C., appellant pro se.
Mr. Albert E. Brault, Washington, D. C., for appellees.
Before BURGER, WRIGHT and LEVENTHAL, Circuit Judges.
PER CURIAM:


1
The issues raised by this appeal have been before this court in one form or another on several occasions. See Powell v. National Savings and Trust Company, 111 U.S.App.D.C. 290, 296 F.2d 412, cert. denied, 368 U.S. 946, 82 S.Ct. 387, 7 L. Ed.2d 343 (1961), rehearing denied, 368 U.S. 1005, 82 S.Ct. 597, 7 L.Ed.2d 547 (1962); Powell v. National Savings & Trust Co., 114 U.S.App.D.C. 269, 314 F. 2d 274 (1963), cert. denied, 379 U.S. 920, 85 S.Ct. 275, 13 L.Ed.2d 334 (1964), rehearing denied, 379 U.S. 984, 85 S.Ct. 643, 13 L.Ed.2d 577 (1965); Powell v. National Savings and Trust Company, No. 17,658, decided November 19, 1963, rehearing en banc denied, January 15, 1964; Powell v. National Savings and Trust Company, No. 18,292, decided May 19, 1964. We have carefully considered the record, the briefs and the oral argument of appellant. We find nothing new contained therein which would require a reversal of the District Court's judgment in this case.


2
Affirmed.